Citation Nr: 0813527	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left arm 
condition.

2.  Entitlement to service connection for scar, right lower 
leg.

3.  Entitlement to an initial compensable evaluation for 
scar, left lower leg.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from June 1960 to May 1963 and 
from August 1963 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2006 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge at the local 
VA office. The veteran was scheduled for a March 2007 
videoconference hearing.

By correspondence received in February 2007, the veteran 
declined the proposed videoconference hearing and stated that 
he preferred to wait for a future visit by a Veterans Law 
Judge.

The veteran should be afforded the opportunity to appear at a 
hearing conducted before a traveling Veteran's Law Judge.  
Accordingly, this case must be remanded to honor this 
request.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge from 
the Board at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 (2007).

Thereafter, when indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



